FILED
                             NOT FOR PUBLICATION                            JUL 23 2012

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



FELIPE MEJIA LOPEZ,                              No. 10-71321

               Petitioner,                       Agency No. A070-797-214

  v.
                                                 MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted July 17, 2012 **

Before:        SCHROEDER, THOMAS, and SILVERMAN, Circuit Judges.

       Felipe Mejia Lopez, a native and citizen of Guatemala, petitions for review

of the Board of Immigration Appeals’ (“BIA”) order dismissing his appeal from an

immigration judge’s decision denying his application for asylum and withholding

of removal. We have jurisdiction under 8 U.S.C. § 1252. We review for


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
substantial evidence, Gonzalez-Hernandez v. Ashcroft, 336 F.3d 995, 998 (9th Cir.

2003), and we deny the petition for review.

       Substantial evidence supports the BIA’s determination that even if Mejia

Lopez was credible and established past persecution, the government rebutted the

presumption that Mejia Lopez had a well-founded fear of future persecution with

evidence of changed country conditions within Guatemala. See id. at 1000

(presumption of well-founded fear from Guatemalan guerrillas rebutted by

evidence of 1996 peace accords). Mejia Lopez’s contention that the agency failed

to conduct a sufficiently individualized analysis is not supported by the record.

Accordingly, Mejia Lopez’s asylum claim fails.

       Because Mejia Lopez failed to establish eligibility for asylum, he necessarily

failed to meet the more stringent standard for withholding of removal. Id. at 1001

n.5.

       PETITION FOR REVIEW DENIED.




                                          2                                    10-71321